EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).  Certified copies of the priority documents have been received.

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Hyunseok Park on 05/02/2022.

2.	In the claims:
■	Cancel claims 4-14.


3.	Claims 1 and 2 are allowed. 

4.	The prior art neither teaches nor suggests the claimed  FLS (formolase) variant selected from the group consisting of a variant in which 482-th leucine in FLS represented by SEQ ID NO: 8 is substituted with serine; a variant in which 482-th leucine in FLS represented by SEQ ID NO: 8 is substituted with arginine; and a variant in which 482-th leucine in FLS represented by SEQ ID NO: 8 is substituted with glutamic acid

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652